Case 1:17-cr-00404-KAM Document 261 Filed 03/22/19 Page 1 of 2 PageID #: 887




                                                            March 22, 2019

VIA ECF

The Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Veliu, et al., 17 cr. 404 (KAM)

Dear Judge Matsumoto:

       We represent Dilber Kukic in the above-reference matter. We write in in response to this
Court’s order that we provide a status update to the Court regarding ongoing negotiations.1 Mr.
Kukic has recently received a pleaoffer from the Government that he is currently considering. The
issue we are confronting is that Mr. Kukic is on probation for an unrelated conviction in New York
County and we are trying to confirm whether a potential disposition in this matter would cause
him to be violated by the Probation Department in New York County. Additionally, Mr. Kukic
has additional unrelated charges still pending in New York County in which he will begin trial in
September 2019. That trial is expected to last until approximately late November 2019.

         In addition, one of Mr. Kukic’s attorneys, Marc Agnifilo, is currently scheduled to
commence a lengthy trial before the Honorable Nicholas G. Garaufis in the case of United States
v. Raniere, 18 Cr. 204 (NGG), on April 8, 2019 which is expected to last until late June
2019. Following the Raniere trial, on July 29, 2019, Mr. Agnifilo is commencing another lengthy
trial in the District of Utah in the case of United States v. Kingston, 18 Cr. 365 (JNP) that will
continue until September of 2019. As noted, in September 2019, Mr. Agnifilo and Mr. Kirshner

1
  We note that AUSA Michael Keilty is on trial and asked that we submit this letter to the Court
regarding only Mr. Kukic as we have not had an opportunity to consult with the other remaining
defendants.
Case 1:17-cr-00404-KAM Document 261 Filed 03/22/19 Page 2 of 2 PageID #: 888




start New York County trial for Mr. Kukic which will continue until November 2019. In November
of 2019, Mr. Agnifilo is scheduled to start trial in the Southern District of New York before the
Honorable Kimba Wood in the case of United States v. Goldstein, 18 Cr. 217 (KMW).

        Accordingly, we respectfully request that Your Honor adjourn the trial date for Mr. Kukic
until early 2020. In the interim, if we reach an agreement with the Government, we will promptly
notify the Court. Should Your Honor grant this application, Mr. Kukic will consent to the
exclusion of time from the Speedy Trial Act calculation until the trial date set by the Court.

       Thank you for your courtesy in connection with this matter.


                                                           Respectfully submitted,

                                                                    /s/
                                                           Marc A. Agnifilo
                                                           Joshua D. Kirshner

cc:    All Counsel (via ECF)
